DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.  The Amendment filed 10/27/21 has been entered, wherein applicant has cancelled claims 22, 23, 32 and 33.  Amended claims 21, 24-31 and 34-40 are pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC §112
3. The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

4.  Claims 21, 24-31 and 34-40 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
	Regarding claim 21, the amended limitation “receiving and storing, by a server, from a plurality of computing devices associated with a set of transaction data for a transaction between a first user and a second user, wherein …” is unclear in meaning and therefore indefinite in scope.  For example, it is unclear what is being received and stored.  As written, the limitation does not recite that which is being received and stored.  The limitation as written requires that something is being received from “a plurality of computing devices associated with a set of transaction data for a transaction,” without what is being received, only from where that something is being received, and that the computing devices are associated with a set of transaction data. 
Since claim 31 includes substantially the same subject matter, and therefore has the same issue as claim 21, claim 31 is rejected for the grounds and rationale used to reject claim 21. 
	Since claims 24-30 and 34-40 include the respective limitations of claims 21 or 31, these claims are rejected for the grounds and rationale used to reject claims 21 and 31. 
Appropriate correction or clarification of these claims is required.  No new matter may be added. 

Claim Rejections - 35 USC §101
5. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

6.  Claims 21, 24-31 and 34-40 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 
In sum, claims 21, 24-31 and 34-40 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Here, the independent claims at their core recite the abstract idea of: 
receiving and storing, … , (a set of data for a transaction between a first user and a second user ???), wherein the first user desires to share a subject having an agreed upon value with the second user, and wherein the set of transaction data comprises: (i) agreed upon sharing at least one of: a service, a good, or a space, wherein the value of the subject may be either a monetary value or a non-monetary value; and (ii) at least a first set of time-based data with a first set of location-based data for the transaction; 
automatically and periodically receiving and storing, … , from the … first user and/or the second user, at least a portion of a second set of time-based data with a second set of location-based data; 

wherein the location-based data includes at least one of a pick-up location, a drop-off location, and wherein the time-based data includes at least one of a start time, a start date, an end time, an end date, or a time period; and 
calculating, … , a respective location-based trustworthiness score for the first user and/or the second user based on at least the determined location-compliance level; and 
transferring, … , at least a portion of data related to the respective calculated location-based trustworthiness score of the first user and/or the second user configured to be displayed … (for) one or more additional users; 
wherein one or more sets of location-based data are generated by … the first user or the second user. 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., processing/facilitating a transaction for sharing/borrowing a good, service or space having a value between two users based on consideration of transaction data and of compared time-based data and location-based data for the users according to predetermined rules to determine a location-compliance level (compliance threshold), calculating a respective location-based trustworthiness score for the users for the transaction based on the determined user location-
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
Claims 24, 25, 34 and 35 simply further refine the abstract idea by requiring that a rating system is provided for the users to rate or review each other based on the completed transaction, or that a social forum is provided for user to exchange various information, which is simple data analysis and data inputting functions, and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP § 2106.05) 
Claims 26 and 36 simply further refine the abstract idea by requiring that a platform is provided for users to establish various business or regular connections with 
Claims 27 and 37 simply further refine the abstract idea by requiring the storing of information regarding various types of social or business connections between users for use in calculating the location-based trustworthiness score for a user, which is simple data storing and data processing/manipulation functions, and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP § 2106.05) 
Claims 28 and 38 simply further refine the abstract idea by enabling the users to initiate and submit invitation offers including reviewing such invitation offers for the purpose of proposing terms of the transaction, which is simple data inputting and data analysis functions, and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to 
Claims 29 and 39 simply further refine the abstract idea by enabling the users to link to a social networking account and to retrieve various data therefrom, which is simple data inputting and data retrieval functions, and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP § 2106.05) 
Claims 30 and 40 simply further refine the abstract idea by requiring that the calculated trustworthiness score is displayed with one or more indicator representing an associated trustworthiness factor or  risk level, which is a simple data displaying function, and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP § 2106.05) 
Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical 
The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract idea) into a practical application since the claims do not recite: (i) an improvement to the functioning of a computer or computing device; (ii) an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); (iii) an application of the abstract idea with, or by use of, a particular machine; (iv) a transformation or reduction of a particular article to a different state or thing (See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). (See e.g., MPEP §2106.05(a)-(c), (e)-(h)) Therefore, the claims are directed to an abstract idea.  
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept).  Here, the recited additional elements, such 
The additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis.  None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice ” than patent-ineligible subject matter to which the claims are directed. 

Response to Arguments
7.  Applicant’s arguments filed 10/27/21 have been fully considered. 
Applicant’s arguments (Amendment, Pgs. 8-9) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
Additionally, applicant’s arguments that the claims now provide a technological improvement (i.e., integrate the recited abstract idea into a practical application) in a Step 2A analysis because the claims now recite the use of one or more GPS receiver to generate the location-based data are not persuasive.  The GPS receiver is simply being used as an additional element and as a tool to simply carryout part of the recited abstract idea (see 101 rejection/analysis, above), where the GPS receiver is recited at a high degree of generality and is not itself being technologically improved.  Additionally, the various types of data now recited in the independent claims, which are now part of the recited abstract idea, are recited as comprising the transaction data do not provide a technological improvement, since it simply further refines the kinds of data that make up 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571)270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696